Cap 1:20-cv-00450-JDL Document1 Filed 12/02/20 Pageiof2 PagelD#:1
|
|

I 20-ey- 00450 JDL.
U.S, DISTRICT COURT
DISTRICT OF MAINE

Befae \ __BANGOR
NK Beer ements | eels
VS. 10 DEC -2 PS
LSA ate of Mone. ee

1
A. Ne investi ation by Jaced Carney .

RB. Denied vee Court cdote-PREDCPA-2026-I1 and
Sao Under ae _ 4006.

IC. ke a| “Roun eS beina ovuecs ech in COSe
PREDE-PO-20 19-11] S tf

JD. Matne DHHS. holding Things Against me. that

| Locce Nok Used oO ans} we Ui}h my Cest o
douditers, Loken L did Nol re offend.

IK. A (3G denied O reasonable bax Gor 2:Al-0O +6
10:03:20. T Qa alse bein violated An my reghts to
1G Cote and Speedy beceb

¥. Carve. Lin thi cue OverSte ng her le o\ boundrres
Ond Job by helping hacey Bo Qn Regina
‘Locsen,
KC. ‘Being Sent to Riverview Psyoratr'e Center Sor
CO cha S Gc ng reason b Case workers L never
mek in Decson or even talked to. Te%eo- 9/2s/a0.
|B. Boord of Overseere of the Bar.

Me L ald aporecta}e, Q Court date Lokere I am
Not @ lawyer to discuss Procedd in Se 1 lost
lot Vor & Crime T did pot Commit and,
(Only the Tederal Goverment Can help Mm
Gaamst the State, Please mmclude ‘my ke
i tetas): TAs wet Limes she, fricett  JCI,

 

 
Casg@ |1:20-cv-00450-JDL Document1 Filed 12/02/20 Page2of2 PagelD#: 2

Than< You we HOC time Gnd, Consideration.
Due to the tn justice Of CAROC-PA-2020-46 -
Whe |9-A & YO06, Cven cackh the Marne Supreme
Sudicial Court TL Amin need of Some
help, Gnd Q dlGerent kind of jrelp then the
Aroostook County Courts 4thamnk Tneed. T am
caching Your Couct ty justif (S Years of
Dv judgements +6 hopekull Set i record
Straight I Could. \kke $70!000.00 from ared
Cocney plus arn Gnd su fLercin Qnd T Would
Wke to howe ig Couchs Choree how to hold! the
State QAccountable_ Loe my Pain and Suffering.

as

chard horsen mr DC/8e
Rea: St. + |
Presque ne ne 04 76%

HR chord, Locsen Zr
Vo. Bex B52
‘Hesque Tsle, WE. 04769

x

Tikegke You Foe your time, L
belreve pn Dusfice,

hope Uou
je

 

 
